Citation Nr: 1523696	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for migraines, to include as due to an undiagnosed illness and to include as secondary to sinusitis. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.
8.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for dermatitis to include as due to an undiagnosed illness.  

10.  Entitlement to an effective date earlier than August 18, 2014, for the assignment of a 50 percent rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1990 and from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2010 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

Although the RO appears to have reopened the previously denied claims for service connection for a psychiatric disability and right ankle disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2015, the Veteran testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a psychiatric disability, migraines, GERD, a lumbar spine disability, and a respiratory disability, and entitlement to an earlier effective date for a 50 percent rating for sinusitis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disability was finally denied in an unappealed October 2006 rating decision.
 
2.  Evidence submitted since the October 2006  rating decision includes information that was not previously considered and is material because it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability to include PTSD.

3.  The claim for service connection for a right ankle disability was finally denied in an unappealed November 2004 rating decision.

4.  Evidence submitted since the November 2004 rating decision includes information that was not previously considered and is material because it raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

5.  The evidence of record is against a finding that a current right ankle condition was incurred in or is related to active service.

6.  The evidence of record shows that dermatitis did not initially manifest during active service and the preponderance of the evidence is against a finding that dermatitis was related to Persian Gulf War Service.  


CONCLUSIONS OF LAW

1.  The October 2006 RO rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  Since the October 2006 rating decision, new and material evidence has been received and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The November 2004 RO rating decision denying service connection for a right ankle disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
4.  Since the November 2004 rating decision, new and material evidence has been received and the claim of entitlement to service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection for dermatitis, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  New evidence is that which was not of record at the time of the last final disallowance, on any basis, of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

A November 2004 RO rating decision denied service connection for a right ankle disability and an October 2006 RO rating decision denied service connection for PTSD.  

Medical evidence associated with the record since those final decisions includes an October 2010 VA examination report concerning the etiology of the right ankle and statements from the Veteran concerning his ankle disability.  With regard to the claim for service connection for a psychiatric disability, medical evidence consisting of a November 2010 private treatment letter shows a diagnosis of PTSD since June 2005.  The Board also notes that a February 2011 VA treatment record shows that the Veteran has been diagnosed with depression. 

The Board finds that additional medical evidence consisting of private and VA treatment notes and VA examination reports are both new and material.  The newly received lay and clinical evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303, 3.310 (2014).  Specifically, that newly submitted evidence suggests that the Veteran's current ankle and psychiatric problems may be related to active service.

The Board notes that while Veteran has been provided a VA examination and has submitted various private treatments records that show psychiatric diagnoses of PTSD and depression, the has not been evaluated for service connection for psychiatric disabilities other than PTSD. 

As the new evidence relates to an unestablished fact necessary to substantiate the claim, it is therefore also material, and the claims for service connection for a psychiatric disability and a right ankle disability are reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2012).

Because new and material evidence has been received to reopen the claims for service connection for a psychiatric disability and right ankle disability, the claims are reopened.  To that extent only, the appeal is granted.

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in letters dated January 2010, April 2011, September 2011, and November 2011.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the appellant and her representative, including at the March 2015 Board hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied the duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Board notes that the Veteran has claimed that his service medical records and service personnel records concerning his second period of active duty from October 1990 to April 1991 are missing.  The Board acknowledges that there is no entrance examination for his second period of service and while there are military personnel records spanning that period of active service, the only medical records consist of an April 1991 separation examination.  However, the Board finds that an attempt to request these records is unnecessary as during the March 2015 Board hearing, the Veteran did not assert that he was treated for any of the claimed disabilities between October 1990 to April 1991, which may also explain why there are no service medical records from that period of active service.  Moreover, the Board has considered all of the Veteran's statements regarding his period of active service and acknowledges that he had service in the Southwest Asia Theater of Operation as shown on his service separation form.  The Veteran was provided VA examinations in conjunction with his claim for a right ankle disability in February 2010 and his claim for a skin disability in November 1993.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be service-connected.  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after separation from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability

The Veteran contends that a current right ankle disability manifested during active service and that service connection is warranted.  However, after carefully considering the claim, the Board finds that the preponderance of the evidence is against that claim.  Accordingly, that appeal will be denied.

A review of the Veteran's service medical records show that in August 1984, the Veteran was treated for a right ankle injury incurred while playing football.  No swelling was observed and the right ankle showed full range of motion.  The Veteran was diagnosed with an ankle sprain.  A September 1984 follow up x-ray was conducted that showed no fracture or other osseous pathology regarding a football injury of twisting the right ankle.  

An April 1990 separation examination notes that the Veteran waived a physical examination.  

Ann April 1991 separation examination from a second period of active service shows that on his self-report of medical history the Veteran did not report any medical issues.  He specifically noted no arthritis, joint issues, or foot trouble.  

A February 2010 VA ankle examination report shows that the Veteran reported rolling his ankle in-service that resulted in a hair-line fracture causing pain and the inability to walk.  Physical examination of the right ankle showed that it was nontender, with no edema or crepitus, and with normal range of motion.  The Veteran's ankle essentially showed no limitations, but pain was noted during eversion.  The examiner referred to an August 2009 right ankle x-ray that showed no fracture or dislocation, with no ankle effusion.  The soft tissue of the right ankle was noted as normal and the Veteran's ankle was assessed as normal.  The examiner diagnosed the Veteran with a chronic right ankle sprain.  The examiner reported that after a review of the claims file and an examination of the Veteran, that the current right ankle condition was not related to the noted in-service right ankle injury.  The examiner referenced in-service treatment of a right ankle condition and the Veteran's normal separation examination in conjunction with the findings of the physical examination in reaching the conclusion that the Veteran's right ankle condition was not related to or incurred in-service or due to the noted right ankle injury.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right ankle condition.  While the service medical records confirm that the Veteran was treated for a right ankle sprain in August 1984, there were no other reports, treatments, or injuries reported during the Veteran's active service.  Moreover, the Veteran did not report any right ankle condition during in his report of medical history during separation in April 1991.  

The Board finds that the most probative evidence of record is the February 2010 VA examination report that concluded that after reviewing all the evidence of record and considering the Veteran's statements, that the Veteran's right ankle condition was not related to active service.  The examiner considered all of the evidence of record and identified the Veteran's injury right ankle as a sprain.  Significantly, the Board finds that VA examiner noted that the current examination of the Veteran showed no residuals of any ankle injury as verified by physical examination and a recent x-ray report.  The Board finds that the February 2010 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion suggesting that any right ankle disability was incurred in or related to active service.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a thorough clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection for a right ankle disability.   The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Consideration has been given to the Veteran's contention that his current right ankle condition is related to an in-service ankle injury.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, ankle disorders fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ankle pain is arguably the type of condition that is readily amenable to mere lay diagnosis.  However, as to the etiology of the current right ankle condition, the evidence shows that testing, to include X-ray studies, and other specific findings are needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board acknowledges that Veteran is competent to report pain symptoms, there is no indication that the Veteran is competent to etiologically link the reported in-service symptoms to a current diagnoses or to provide an etiological opinion.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir. 2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has also considered whether there is any undiagnosed illness resulting in any right ankle disability.  However, as the disability has been diagnosed as chronic ankle sprain, the Board finds that the provisions relating to undiagnosed illness are inapplicable as the right ankle disability is attributed to a known clinical diagnosis.  38 C.F.R. § 3.317 (2014).

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim for service connection for a right ankle disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Dermatitis

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1) (2014). 

There are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (2014).

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness criteria.  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are considered competent to report objective signs of illness.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (2014).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  If signs or symptoms have been medically attributed to a known clinical diagnosis, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317(b) (2014). 

The record confirms that the Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, the Persian Gulf statutory and regulatory provisions are applicable in this case.

The Veteran's service medical records do not show treatment or complaint of any skin condition.  The Veteran's April 1991 separation examination report notes he reported no skin rashes incurred during active service.

An November 1993 VA Gulf War examination report shows that the examiner found no skin defects after examination of the Veteran.

An July 2008 VA treatment note shows that the Veteran had a normal skin assessment.

An October 2009 VA treatment note shows that the Veteran was diagnosed with seborrheic dermatitis.

A March 2011 VA treatment note shows that the Veteran skin was assessed with no significant findings.  

Initially, the Board notes that the Veteran's skin condition which has been diagnosed as seborrheic dermatitis is attributable to a known clinical diagnosis and thus in ineligible for service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 based on Persian Gulf War service.  What remains for consideration is whether the claimed disability can otherwise be related to active service.  

To the extent that the Veteran has attempted to claim that a current skin disorder had its onset in service and it has continued since, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board notes that not only is there no evidence that the Veteran was treated for any skin problems while on active service other than his lay testimony, the Veteran specifically denied experiencing any skin problems on a report of medical history associated with an April 1991 separation examination, providing factual evidence against this own claims.  Furthermore, his skin was clinically evaluated as normal on two occasions following service, to include at a Persian Gulf War examination.  Therefore, the Board finds that service connection for a skin disability on the basis that the condition was manifested during active service and continued since is not warranted as a continuity of symptomatology has not been shown.  To the extent that the Veteran may claim a continuity of symptomatology those claims are outweighed by the evidence showing no complaints at separation from service and tow examinations with normal skin findings following service..  

The Board also notes that the Veteran underwent a VA Gulf War medical examination in November 1993 that showed no skin defects.  The Board notes that there were no reports of any skin defects by the Veteran during that examination.  Moreover, a July 2008 VA treatment note also shows that the Veteran was assessed with normal skin.

The first instance of the Veteran being diagnosed with a skin disability was in October 2009 when he was diagnosed with seborrheic dermatitis.  That was more than eighteen years after separation of service.  

Based on the above evidence, the Board concludes that the contemporaneous medical evidence, which shows that the Veteran denied any history of skin problems in an April 1991 separation from service report of medical history and was not diagnosed with a skin disability until 2009, eighteen years after active service tends to weigh against the claim.  The only other evidence in the record that addresses the issue of whether the Veteran's skin disability is related to his active service are the Veteran's own statements.  

Essentially, the Veteran has offered an opinion as to the etiology of a skin disability.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  However, evidence must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case. 

The Board finds that the question of whether the Veteran's current skin disability is due to active service, to include as due to Gulf War environmental hazards, is too complex to be addressed by a layperson.  That connection or etiology is not amenable to observation alone.  Rather such relationships are the subject of extensive research by scientific and medical professionals.  Therefore, the Board finds that the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

In sum, the Veteran's skin disability is attributed to a known clinical diagnosis and do not warrant service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 based on Persian Gulf War service.  The competent evidence of record shows that there is no clinical evidence establishing that a skin disability was incurred during active service and the evidence of record does not support the Veteran's assertions that a skin disability was caused by, or is related to an immunization he received during active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a skin disability.  Consequently, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

The claim of entitlement for service connection for a psychiatric disability is reopened and to that extent only, the appeal is granted.

The claim of entitlement for service connection for a right ankle disability is reopened and to that extent only, the appeal is granted.

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for dermatitis is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for entitlement to service connection for a psychiatric disability, lumbar spine disability, migraines, GERD, and respiratory disability, an entitlement to an earlier effective date for a 50 percent rating for sinusitis.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A February 2011 VA psychiatric examination report concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed anxiety disorder not otherwise specified.  The examiner noted that the Veteran's reported history of military service, training, missions, and actions were inconsistent and unsupported by his records and explanations.  The examiner also noted that the Veteran was unable to provide specifics regarding general statements about combat actions which were noted to be extremely unusual and counter to military doctrine.  The examiner also referenced the Veteran's reports regarding a Three-Star General's command to have the Veteran transferred into frontline combat units was unusual.  Essentially, the examiner concluded that Veteran's reports of his military experiences and duties were not supported by the record and inconsistent.  Therefore the validity of the Veteran's reported combat experiences was low by the examiner.  The examiner concluded that it was less likely than not that the Veteran met the PTSD diagnostic requirements for the disorder to be related to active service.  The examiner also concluded that the anxiety disorder was not related to active service but more likely due to life stressors.

The Board finds the VA examiner's opinion to be of low probative value as the VA psychologist did  not reconcile any of the conflicting evidence of record including numerous VA treatment and private treatment reports that diagnosed the Veteran with PTSD.  Specifically, the Veteran was first assessed with PTSD by a private treatment provider in May 2005.  Also of note is an August 2005 Vet Center treatment report that shows a diagnosed of PTSD due to traumas and stressors while the Veteran served in Desert Strom.  Moreover, while it is clear that the examiner found the Veteran's reports of duties and assignments to questionable, a July 2010 letter from retired Lt. General W.P., reported that the Veteran's request to join front line units was granted and the transfer did take place.  The February 2011 examiner made no mention of that communication or whether the letter was considered in the opinion rendered.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any psychiatric disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran initially claimed that his migraines first manifested in active service during Operation Desert Strom.  He also claimed that his migraines were also caused by Gulf War Syndrome due to exposure to chemicals in the air.  

A review of the Veteran's service medical records shows no complaints or treatments for headaches.  An April 1991 separation examination shows that the Veteran reported that he did not experience any headaches during service.  

A December 2008 VA treatment records shows that the Veteran was diagnosed with migraines.

A February 2010 VA examination report shows that the Veteran reported the he has had headaches since 2003 and got them seven to eight times per month.  The examiner diagnosed the Veteran with stress headaches and opined that those headaches were not attributable to a nonclinical diagnosis.  The examiner concluded that the Veteran's headaches were attributable to a clinical diagnosis of migraine headaches.  

A July 2011 VA treatment note shows that the Veteran was prescribed sumatriptan succinate for migraines.  

An August 2011 VA nose, sinus, larynx, and pharynx examination report shows that the Veteran had symptoms of headaches due to a sinus condition.  

A May 2013 VA treatment note shows that the Veteran had headaches and facial pain in relation to sinusitis.  

Initially, the Board notes that the Veteran has not been provided a VA examination concerning the etiology of migraines.  While the February 2010 VA examination report diagnosed the Veteran with migraines due to a nonclinical diagnosis, no rationale or opinion regarding whether the Veteran's condition was related to service was provided.  The Board also notes that in light of the medical evidence of record, the VA examiner must also render an opinion as to whether the Veteran's migraines are caused by or aggravated by the service connected sinusitis or rhinitis conditions.  Therefore, a new VA examination concerning the Veteran's migraines must be provided.  

The Veteran contends that he was initially diagnosed with GERD during active service and has a current diagnosis of GERD, and therefore service connection should be warranted.  Also claimed by the Veteran is that GERD is due to environmental hazards experienced during the Gulf War.  

A review of the Veteran's service medical records shows that he was assessed with stomach pains in March 1982.

An October 1984 service medical record shows that he was diagnosed with gastroenteritis.  A November 1984 service medical record shows that the was later assessed with a viral gastrointestinal condition.

A July 1985 service medical record shows that the Veteran received a provisional diagnosis of a peptic ulcer disease.  

A May 2001 VA treatment records shows that the Veteran reported severe chest pain but denied acid reflux or indigestion.  

A December 2008 VA treatment record shows that the Veteran was assessed with noncardiac chest pain and was assessed with GERD.  

A March 2010 VA treatment record shows that the Veteran reported that his gastrointestinal symptoms had improved and that he was still using omeprazole.  

VA must provide a medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, and evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Here, there is evidence of a current disability as shown by a current diagnosis of GERD.  The Veteran has stated that he was assessed with GERD during service.  The service medical records show that he had complaints of stomach pains during service.  His statement are also competent to report experiencing GERD since service.  Thus, an examination to determine if there is a nexus between the Veteran's claimed GERD and service is warranted.

The Veteran contends that a current lumbar spine disability was incurred during active service.  Initially, the Board notes that the Veteran was treated on several instances for lower back pain while in-service.

A February 2010 VA spine examination noted that the Veteran had normal entrance and separation examinations during service.  The Veteran's in-service treatments for his back were reviewed which consisted of injuries incurred from motor vehicle accidents, falling down stairs, and twisting injuries.  The examiner also noted that post-service the Veteran injured his back in September 2001 after lifting a heavy object.  The Veteran also injured his back in January 2005 after a motor vehicle accident, in which x-rays were normal.  In February 2005, the Veteran was assessed with L4-5 disc protrusions which eventually required a fusion with discectomy.  The examiner noted the Veteran's statements of the injuries incurred in-service.  After a review of all the in-service and post service medical evidence, the examiner concluded that the Veteran had no objective evidence of a back problem from 1989 to 2000 and that subsequent treatments for his back were the result of specific events such as lifting and a motor vehicle accident.  The examiner opined that the Veteran's back disability was less likely than not related to service and more likely related to post service motor vehicle accident.  

The Board finds that the February 2010 VA examination of negligible probative value as it is unclear if the Veteran's reports of having continuous back pain since service was considered by the examiner.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Savage v. Gober, 10 Vet. App. 488 (1997) (emphasizing that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology).  While the examiner noted the Veteran's reports of his in-service back treatments, there were no references in the VA examiner's rationale made to any reports of symptoms of a lumbar spine disability since service.  Therefore, the Veteran must be provided with a new VA examination and an opinion must be obtained that discusses all relevant evidence of record to include the Veteran's statements.  

The Veteran asserts that he has an undiagnosed respiratory disability due to environmental hazards he experienced during the Gulf War.  

Initially, the Board notes that the Veteran has through testimony and statements made to medical personnel reported breathing problems.  The Board notes that the Veteran is already service connected for sinusitis and rhinitis.  He has also stated that he experiences panic attacks that make it hard for him to breath.  

The Board notes that the Veteran's service medical records do not show any complaints or treatments for any respiratory condition.  The April 1991 separation report of medical history shows that the Veteran reported that he did not experience any shortness of breath during service.  

A January 1992 VA treatment note shows that the Veteran was assessed with an upper respiratory infection.

A March 1993 VA treatment note shows that the Veteran's lungs were noted as clear.

A November 2003 private treatment record shows that at CT of the chest revealed a 4 millimeter nodular density in the left lower lob without definite calcification.  

A June 2006 VA treatment note shows that the Veteran was assessed with a 4 millimeter lower left lob pulmonary nodule.  The examination showed that the nodule showed no changes from previous CT scans.

A September 2009 VA treatment record showed that the Veteran was diagnosed with no acute cardiopulmonary disease.  A chest film showed no active pulmonary disease and no evidence of pneumothorax.  

A February 2010 VA examination report shows that the Veteran reported respiratory symptoms consistent with anxiety attacks.  He reported going to the emergency room with anxiety attacks previously.  The Veteran denied any medication for his lungs or limitation of daily activities due to panic attacks.  The lungs were noted as clear.  A chest x-ray from January 2010 showed no active disease and the Veteran was diagnosed with anxiety attacks that caused shortness of breath.  

A July 2010 VA treatment report shows that the lungs were assessed with no rhonchi or wheezes.  A right lung nodule was noted incidental to an March 2010 pelvic CT scan.  A psychological evaluation in July 2010 noted that the Veteran could not breathe during panic attacks.  

A May 2011 VA treatment note shows that the Veteran was assessed with a lung nodule, but denied shortness of breath.

A March 2013 VA treatment note diagnosed respiratory symptoms due to allergies.  

An April 2013 VA treatment note shows that the Veteran had a prescription for albuterol aerosol.  The Veteran was also examined for an upper respiratory infection.  

The Board finds that a VA examination is warranted as the medical evidence is inadequate to determine if the Veteran has a current respiratory disability that is separate and apart from other disabilities.  While the Veteran maintains that he has a respiratory disability, the evidence of record associates those symptoms with sinusitis, rhinitis, and a psychological condition.  However, there is no competent medical opinion of record that clearly opines whether or not the Veteran has any independent respiratory condition and only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991)  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that an VA examination will be required to ascertain whether the Veteran's current respiratory condition is related to active service.  

A January 2015 rating decision granted an increased rating of 50 percent for sinusitis, effective August 18, 2014.  The Veteran filed a notice of disagreement in March 2015 with the effective date of that increase.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an effective date earlier than August 18, 2014, for an increased rating of 50 percent for sinusitis.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of that issue.

2.  Schedule the Veteran for a VA examination by a psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile all of the medical opinions of record concerning the various diagnosed psychiatric disabilities.  The examiner should provide the following:

(a) Identify all psychiatric diagnoses and provide a full multiaxial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met. 

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service or to the fear of hostile military or terrorist activity.

(c) For every diagnosed psychiatric disability, to specifically include PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is instructed to note that the Veteran's report of being transferred to a frontline unit has been corroborated.

3.  Schedule the Veteran for a VA examination with a medical doctor examiner to determine the etiology of migraines.  The examiner should review the claims folder and note that review in the report.  All indicated test should be conducted, and the report of any such studies should be incorporated in the report.  The examiner must consider the Veteran's statements regarding headaches and continuity of symptomology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner is asked to address the following.  

(a) The examiner should state whether it is as least as likely as not (50 percent probability or greater) that migraines are related to active service, to include environmental hazards while serving in the Gulf War.

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines were caused by service-connected sinusitis.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines have been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected sinusitis.
 
(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines were caused by service-connected allergic rhinitis.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines have been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected allergic rhinitis.

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has GERD as a result of active service, to include as a result of undiagnosed illness.  The examiner must review the evidence of record, and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state whether there are objective signs or indicators that show that any digestive disability exists.  If so, the examiner should state whether there is any digestive disability objective present that cannot be attributed to a known medical causation.  The examiner should note the complaints of gastrointestinal symptoms during service and discuss the significance.

5.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed lumbar spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability is related to service.  The examiner is requested to comment on the Veteran's service medical records showing various in-service treatments for back injuries, complaints and treatment concerning his back, and the Veteran's contentions that the injury in service has resulted in the current lumbar spine disability.  The examiner must also consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered and the examiner should reconcile that opinion with any other opinions of record.

6.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any respiratory disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability is related to service or a result of undiagnosed illness due to environment hazards during the Gulf War.  The examiner should specifically state whether or not the Veteran has any independent respiratory disability that is not related to anxiety.  The examiner must also consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered.

7.  Then readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


